DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 8,407,279) in view of Bostick et al. (US 2018/0241482).
Referring to Claim 13, Kang teaches a human body communication system to communicate using a body of a user as a medium (see col, 3, lines 14-17) comprising:
an edge device configured to generate a first signal including identification information (see col. 3, lines 23-26 noting the identity information), version information (see col. 3, ines 23-26 noting the data of the target device), and location information (see col. 3, lines 35-37); and
a user device configured to receive the first signal through the body of the user, to acquire the identification information, the location information, the version information, and time information at which the first signal is received (see col. 3, lines 23-26), from the first signal, and to store the identification information, the location information, the version information, and the time information, as part of life log information (see col. 
Kang does not teach the location information including information indicating a fixed location in which the edge device is located and the version information including information indicating whether an operating performance of the edge device is updated compared to the past. Bostick teaches the location information including information indicating a fixed location in which the edge device is located (see 204 of fig. 2 which shows a door as a fixed object and paragraph 43 which shows location information) and the version information including information indicating whether an operating performance of the edge device is updated compared to the past (see claim 20 which shows the configuration of devices based on signal performance as the updating of the operating performace of the device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bostick to the device of Kang in order to maintain optimal signal strength when using the body to perform communications.
	Referring to Claim 14, Kang also teaches a memory module configured to store the life log information (see col. 3, lines 40-47); and an operation processing module configured to determine whether the identification information is stored in the memory module before the first signal is received (see col. 3, lines 52-57 where the identification information was mentioned to be a part of the first signal).
Referring to Claim 17, Kang also teaches when the identification information is stored in the memory module before the first signal is received (see col. 3, lines 52-57 where the identification information was mentioned to be a part of the first signal), the 
Referring to Claim 18, Kang also teaches wherein the edge device transmits a fifth signal including a plurality of service information generated in response to the response information to the user device through the body of the user (see col. 5, line 56 to col. 6, line 2 noting that a pattern analysis would mean multiple additional signals would have been transmitted and received between devices).
Referring to Claim 19, Kang also teaches a server configured to generate the plurality of service information in response to the response information (see col. 3, lines 40-47).
Referring to Claim 20, Kang also teaches a database configured to store and manage the life log information (see col. 3, lines 40-65).

Claims 1-12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 8,407,279) in view of Eim et al. (US 9,900,110) and Bostick.
Referring to Claim 1, Kang teaches a user device connected to an edge device, based on a touch of a user (see col, 3, lines 14-17), the user device comprising:
a human body communication module configured to receive a first signal from the edge device through the body (see col. 3, lines 23-26 where the target portable terminal is the edge device);

a memory module configured to store the identification information, the location information, the version information, and the time information, as part of life log information (see col. 3, lines 40-65 which shows numerous storage devices which stores all the above information).
Kang does not teach an electrode in touch with a body of the user where a signal goes through the body and the electrode. Eim teaches an electrode in touch with a body of the user where a signal goes through the body and the electrode (see col. 9, lines 19-28 which shows electrodes on a wearable device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Eim to the device of Kang in order to simplify the process of communications using a human body.
The combination of Kang and Eim does not teach the location information including information indicating a fixed location in which the edge device is located and the version information including information indicating whether an operating performance of the edge device is updated compared to the past. Bostick teaches the location information including information indicating a fixed location in which the edge device is located (see 204 of fig. 2 which shows a door as a fixed object and paragraph 43 which shows location information) and the version information including information indicating whether an operating performance of the edge device is updated compared to the past (see claim 20 which shows the configuration of devices based on signal performance as the updating of the operating performace of the device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bostick to the modified device of Kang and Eim in order to maintain optimal signal strength when using the body to perform communications.
Referring to Claim 8, Kang teaches an edge device connected to a user device, based on a touch of a user (see col, 3, lines 14-17), the edge device comprising:
an operation processing module configured to generate a first signal including identification information (see col. 3, lines 23-26 noting the identity information), version information (see col. 3, lines 23-26 noting the data of the target device), and location information (see col. 3, lines 35-37); and

wherein the operation processing module generates a plurality of service information, based on the second signal (see col. 4, lines 43-54).
Kang does not teach an electrode in touch with a body of the user where a signal goes through the body and the electrode. Eim teaches an electrode in touch with a body of the user where a signal goes through the body and the electrode (see col. 9, lines 19-28 which shows electrodes on a wearable device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Eim to the device of Kang in order to simplify the process of communications using a human body.
The combination of Kang and Eim does not teach the location information including information indicating a fixed location in which the edge device is located and the version information including information indicating whether an operating performance of the edge device is updated compared to the past. Bostick teaches the location information including information indicating a fixed location in which the edge device is located (see 204 of fig. 2 which shows a door as a fixed object and paragraph 43 which shows location information) and the version information including information indicating whether an operating performance of the edge device is updated compared to the past (see claim 20 which shows the configuration of devices based on signal performance as the updating of the operating performace of the device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bostick to the modified device of Kang and Eim in order to maintain optimal signal strength when using the body to perform communications.
Referring to Claim 15, Kang does not teach the edge device including a display module, and wherein, when the identification information is not included in the memory module before the first signal is received, the display module displays images including a plurality of service information. Eim teaches the edge device including a display module, and wherein, when the identification information is not included in the memory module before the first signal is received, the display module displays images including a plurality of service information (see col. 2, lines 35-46 noting displaying of information and no mention of identification information). Therefore, it would have been obvious to 
Referring to Claim 2, Kang also teaches determining whether the identification information is stored in the memory module before the human body communication module receives the first signal (see col. 3, lines 52-57 where the identification information was mentioned to be a part of the first signal).
Referring to Claim 3, Kang also teaches that when the identification information is stored in the memory module before the human body communication module receives the first signal (see col. 3, lines 52-57 where the identification information was mentioned to be a part of the first signal), the operation processing module determines whether the version information is stored in the memory module before the human body communication module receives the first signal (see col. 3, lines 23-26 where the version information was mentioned to be a part of the first signal).
Referring to Claim 4, Kang also teaches when the version information is stored in the memory module before the human body communication module receives the first signal (see col. 3, lines 23-26 where the version information was mentioned to be a part of the first signal),
the human body communication module receives a second signal including first service information that is previously selected by the user from the edge device through the body of the user and the electrode (see col. 4, lines 11-21 noting the information shared and exchanged according to user),

the memory module stores the first service information as another part of the life log information (see col. 4, lines 3-10).
Referring to Claim 5, Kang also teaches when the version information is not stored in the memory module before the human body communication module receives the first signal (see col. 3, lines 23-26 where the version information was mentioned to be a part of the first signal), the human body communication module receives a third signal including query information from the edge device through the body of the user and the electrode (see col. 5, line 56 to col. 6, line 2 noting that a pattern analysis would mean multiple additional signals would have been transmitted and received between devices).
Referring to Clam 6, Kang also teaches the human body communication module transmits a fourth signal including response information that is determined in response to the query information by the user to the edge device through the electrode and the body of the user (see col. 5, line 56 to col. 6, line 2 noting that a pattern analysis would mean multiple additional signals would have been transmitted and received between devices).
Referring to Claim 7, Kang also teaches the human body communication module receives a fifth signal including second service information generated in response to the response information from the edge device through the body of the user and the electrode (see col. 5, line 56 to col. 6, line 2 noting that a pattern analysis would mean multiple additional signals would have been transmitted and received between devices),

Referring to Claim 9, Kang also teaches determining whether the identification information is included in the life log information (see col. 3, lines 52-57).
Referring to Claim 10, Kang also teaches when the identification information is not included in the life log information, the human body communication module transmits a third signal including query information to the user device through the electrode and the body of the user (see col. 5, line 56 to col. 6, line 2 noting that a pattern analysis would mean multiple additional signals would have been transmitted and received between devices).
Referring to Claim 11, Eim also teaches a display module configured to display the plurality of the service information (see col. 2, lines 35-46).
Referring to Claim 12, Kang also teaches the human body communication module is configured to transmit a fourth signal including first service information selected by the user from among the plurality of service information to the user device through the electrode and the body of the user (see col. 5, line 56 to col. 6, line 2 noting that a pattern analysis would mean multiple additional signals would have been transmitted and received between devices).
Referring to Claim 16, Kang also teaches an operation processing module configured to generate a second signal including first service information selected by the user among the plurality of service information (see col. 4, lines 11-21 noting the information shared and exchanged according to user).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648